DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/25/2022 has been entered. Claims 1-7,9,11,13 and 18 have been amended. No Claim has been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1,11 and 20 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.


Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,11 and 20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,9-11,12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0026453 Al, hereinafter referred to as “Liu”) in view of Kaasalainen et al. (US 2020/0396667 A1, hereinafter referred to as “Kaasalainen”).
	
Regarding claims 1,11 and 20, Liu discloses an Information Handling System (IHS) (Liu Fig.3A Ref:310 Para[0071] A STA (i.e. IHS)) and a method, comprising: establish a communication session (Liu Fig.3A Ref:300 Para[0071] A link (i.e. communication session) between AP/PCP and STA) conveyed through a first band provided by an access point (Liu Fig.3A Para[0071] The link is setup using 60GHz band (i.e. first band) provided by the AP) having a multi-band simultaneous protocol (Liu Fig.3A Para[0069,0071] The AP/PCP is capable of multiband communication); transmit one or more communication session parameters associated with the communication session to the access point (Liu Fig.3C,13A Para[0079-80,0125] The STA (i.e. supplicant) exchanges association frame and sends a fast session transfer request with parameters such as multiband IE, FTIE, etc.), the communication session parameters used by a first band media access control (MAC) component of the IHS (Liu Fig.14A Ref:312 Para[0125,0180-181] The first band MAC component of STA (i.e. 60GHz) is involved for the link setup and uses multiband IE parameter) to provide the communication session, wherein the communication session parameters are configured to prepare a second band MAC component of a second band provided by the AP (Liu Fig.13A,14A Ref:604 Para[0175,0180-181] The AP/PCP second band MAC module (i.e. 2.4/5GHz) uses received information from the STA. The STA can be supplicant, see Para[0183]) to convey the communication session; transmit the communication session parameters to a second band MAC component of the IHS (Liu Fig.13A,14A Ref:314 Para[0175,0180-181] The second band MAC module (i.e.2.4.5GHz) of STA process the FST setup response containing the parameters) to prepare the second band MAC component of the IHS to convey the communication session over the second band (Liu Fig.13a Para[0175] The FST setup Confirm is sent from the STA to AP/PCP); and after transmitting the communication session parameters to the second band MAC component of the IHS and the second band MAC component of the AP (Liu Fig.13A Para[0175] The parameters are exchanged between the STA and AP/PCP for band switch), initiating a switch over to the second band (Liu Fig.13A Para[0175-177] The switch to 2.4/5GHz is performed by the STA and AP/PCP after all messages exchanged).
Liu does not explicitly disclose determine, according to a type of application that is using the communication session, that the communication session should be conveyed through a second band provided by the access point (AP).
However, Kaasalainen from the same field of invention discloses determine, according to a type of application that is using the communication session, that the communication session should be conveyed through a second band (Kaasalainen Fig.3 Para[0026-33] The connection (i.e. in case of idle to active) is switched to or setup (i.e. a new connection) on the another RAT based on the service request (i.e. application type) in the RRC establishment cause, see Para[0029,0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu to have the feature of “determine, according to a type of application that is using the communication session, that the communication session should be conveyed through a second band provided by the access point (AP)” as taught by Kaasalainen. The suggestion/motivation would have been to provide an expedited connection to a different RAT avoiding connection setup delays (Kaasalainen Para[0025]).

Specifically for claim 1, Kaasalainen discloses the IHS comprising a processor (Kaasalainen Fig.8 Ref:12 The processor) and a memory (Kaasalainen Fig.8 Ref:14 The memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu to have the feature of “the IHS with a processor and a memory” as taught by Kaasalainen. The suggestion/motivation would have been to provide an expedited connection to a different RAT avoiding connection setup delays (Kaasalainen Para[0025]).

Regarding claims 9 and 18, Liu in view of Kaasalainen discloses the method and the IHS as explained above for Claim 1. Liu further discloses the IHS to transmit the communication session parameters using a plurality of messages provided by a fast session transfer (FST) feature of the DBS protocol (Liu Fig.13A Para[0174] The FST messages are used for session transfer and exchanging parameters).
Regarding claims 10 and 19, Liu in view of Kaasalainen discloses the method and the IHS as explained above for Claim 1. Liu further discloses wherein the communication session parameters comprise at least one of a channel number, a required bandwidth, a planned switching duration, a type of switching mechanism, and an estimated asynchronous delay between bands (Liu Fig.24 Para[0248] The multiband IE contains channel number).



Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kaasalainen and in view of Jordan et al. (US 11140457Bl, hereinafter referred to as “Jordan”).

Regarding claims 2 and 12, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to determine that the communication session should be conveyed through the second band by monitoring one or more measured performance parameters of the first band.
However, Jordan further discloses the IHS to determine that the communication session should be conveyed through the second band by monitoring one or more measured performance parameters of the first band (Jordan Fig.2 Col:12 Lines:22-30 The connection is checked whether it is good or not).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to determine that the communication session should be conveyed through the second band by monitoring one or more measured performance parameters of the first band” as taught by Jordan. The suggestion/motivation would have been to provide quickly change connection without noticeable delayed performance (Jordan Col:3 Lines:11-14).



Regarding claims 3 and 13, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to determine that the communication session should be conveyed through the second band by comparing the measured performance parameters against one or more desired performance parameters received from an application executed on the IHS.
However, Jordan further discloses the IHS to determine that the communication session should be conveyed through the second band by comparing the measured performance parameters against one or more desired performance parameters received from an application executed on the HIS (Jordan Fig.2 Col:12 Lines:30-34 The connection is checked against throughput and when not satisfy a threshold (i.e. desired performance), it is considered not good (i.e. the band switch is determined). The video application performance is used for determination).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to determine that the communication session should be conveyed through the second band by comparing the measured performance parameters against one or more desired performance parameters received from an application executed on the IHS” as taught by Jordan. The suggestion/motivation would have been to provide quickly change connection without noticeable delayed performance (Jordan Col:3 Lines:11-14).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kaasalainen and further in view of Urabe et al. (US 2017/0311328 Al, hereinafter referred to as “Urabe”).

Regarding claims 4 and 14, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to, at a first specified period of time, begin conveying the communication session between the IHS and access point over the second band, the first specified period of time maintained by a timer configured in each of the IHS and the AP.
However, Urabe from a similar field of invention discloses the IHS to, at a first specified period of time, begin conveying the communication session between the IHS and access point over the second band, the first specified period of time maintained by a timer configured in each of the IHS and the AP (Urabe Fig.5 Para[0081] The switching control unit waits LLT time elapse to confirm switching is completed. The LLT value is exchanged, see Para[0026]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to, at a first specified period of time, begin conveying the communication session between the IHS and access point over the second band, the first specified period of time maintained by a timer configured in each of the IHS and the AP” as taught by Urabe. The suggestion/motivation would have been to provide a control of switching frequency band to avoid switching failure (Urabe Para[0007]).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kaasalainen and further in view of KWON et al. (US 2011/0070842 Al, hereinafter referred to as “Kwon”).

Regarding claims 5 and 15, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to, at a second specified period of time, tear down the communication session conveyed through the first band.
However, Kwon from a similar field of invention discloses the IHS to, at a second specified period of time, tear down the communication session conveyed through the first band (Kwon Fig.3 The connection with the first band is torn down after LLT timer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to, at a second specified period of time, tear down the communication session conveyed through the first band” as taught by Kwon. The suggestion/motivation would have been to provide technique for switching frequency band  based on channel performance (Kwon Para[0005]).



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kaasalainen and further in view of Ho et al. (US 2017/0111854 Al, hereinafter referred to as “Ho”).

Regarding claims 6 and 16, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to determine that the communication session should be conveyed through the second band according to an access category of traffic conveyed through the first band.
	However, Ho from a similar field of invention discloses the IHS to determine that the communication session should be conveyed through the second band according to an access category of traffic conveyed through the first band (Ho Fig.5 Para[0025] The priority level (i.e. access category) of a traffic is considered for steering traffic to another frequency band).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to determine that the communication session should be conveyed through the second band according to an access category of traffic conveyed through the first band” as taught by Ho. The suggestion/motivation would have been to provide optimal allocation of network’s capacity (Ho Para[0005]).



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kaasalainen and further in view of Verma et al. (US 2016/0309481 Al, hereinafter referred to as “Verma”).



Regarding claims 7 and 17, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose the IHS to determine that the communication session should be conveyed through the second band according to information included in each packet conveyed through the first band.
	However, Verma from a similar field of invention discloses the IHS to determine that the communication session should be conveyed through the second band according to information included in each packet conveyed through the first band (Verma Fig.6 Para[0069-72] The per packet frequency band switching is used between the two devices).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “the IHS to determine that the communication session should be conveyed through the second band according to information included in each packet conveyed through the first band” as taught by Verma. The suggestion/motivation would have been to provide diversified packet transmissions over different frequency bands for reduced per packet channel access delay (Verma Para[0004]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kaasalainen and further in view of Cordeiro et al. (US 2012/0182954 Al, hereinafter referred to as “Cordeiro”).

Regarding claim 8, Liu in view of Kaasalainen  discloses the method and the IHS as explained above for Claim 1. Liu in view of Kaasalainen does not explicitly disclose wherein the multi-band simultaneous protocol comprises a dual band simultaneous (DBS) protocol, and wherein the first and second band each comprises at least one of a 2.4 GHz band, a 5.0 GHz band, or a 60 GHz band of a Wi-Fi protocol.
However, Cordeiro from a similar field of invention discloses wherein the multi-band simultaneous protocol comprises a dual band simultaneous (DBS) protocol, and wherein the first and second band each comprises at least one of a 2.4 GHz band, a 5.0 GHz band, or a 60 GHz band of a Wi-Fi protocol (Cordeiro Para[0057] The simultaneous operations in tow frequency bands is supported. The frequency bands are 2.4GHz, 5GHz or 60GHz).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kaasalainen to have the feature of “wherein the multi-band simultaneous protocol comprises a dual band simultaneous (DBS) protocol, and wherein the first and second band each comprises at least one of a 2.4 GHz band, a 5.0 GHz band, or a 60 GHz band of a Wi-Fi protocol” as taught by Cordeiro. The suggestion/motivation would have been to provide efficient parallel transmission in many frequency bands (Cordeiro Para[0002]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0007023 to Umapathy (Fig.9 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0022201 to Ross (Fig.1 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415